Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1. Applicant’s amendment filed on 08/11/22 is acknowledged.

2. Claims 1-10, 13-20 and 23  are pending. 


Claims  13-20 stand  withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b) as being drawn to  nonelected inventions.


 Claims 1-10 and 23 read on a method of preparing an isolated population of thymic emigrant cells in vitro are under consideration in the instant application.


3. The following new ground of rejection is necessitated by the amendment filed on 08/11/22



4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.








5. Claim(s) 1-10 and 23 are rejected under 35 U.S.C. 103 as obvious over  US Patent Application  20040171148 or US Patent Application 20190142867 or US Patent Application 20080064101 in view of newly cited US Patent Application 20200405767; US Patent Application 20210161964 and US Patent Application 20140248248.

Applicants arguments filed on 08/11/22 have been fully considered but have not been found convincing.

Applicant asserts that as amended the claims recited culturing the CD45+ cells in the presence of thymic tissue in hanging drop of medium. None of the prior art references teaches the use of hanging drop of medium.

Newly cited US Patent Application ‘767 teaches the used of hanging drop method for culturing pluripotent cells.  US Patent Application ‘767 teaches the advantages of using said hanging drop method for culturing  and development pluripotent cells. US Patent Application ‘767 teach that said pluripotent cells are iPSCc ( see entire document, paragraphs 0062, in particular).

Newly cited US Patent Application ‘964 teaches the used of hanging drop method for culturing pluripotent cells.  US Patent Application ‘964 teaches the advantages of using said hanging drop method for culturing  and development  of pluripotent cells. US Patent Application ‘964 teach that said pluripotent cells are iPSCc ( see entire document, paragraphs  0041 and 0184 in particular).

Newly cited US Patent Application ‘248 teaches the used of hanging drop method for culturing T-lineage cells. US Patent Application ‘248 teaches the advantages of using said hanging drop method for culturing T-lineage cells to study T cell development stages that can be assessed at various time points ( see entire document, paragraphs 0062, 0178 and 0398 in particular).

All the claimed elements were known in the prior art and one skill in the art could have combine the elements as claimed by known methods with no change in their respective function and the combination would have yield predictable results to one of ordinary skill in the art at the time of the invention ( see KSR International Co v Teleflex Inc., 550U.S.-, 82 USPQ2d 1385, 2007).

Thus it would have  been obvious  to one of the ordinary skill in the art before the effective filing date of the claimed invention to use a hanging drop method for culruringCD45+ cells in the presence of thymic tissue taught by US Patent Application  20040171148 or US Patent Application 20190142867 or US Patent Application 20080064101 with a reasonable expectation of success because the prior art suggests the advantages of using a hanging drop method for culturing and development of cells  .



 As has been stated previously, US Patent Application’148 teach a method comprising culturing T – lineage cell in the culture medium with OP9-DL1 cells ( cells expressing Notch agonist DL1) to obtain CD45+ cells , culturing said cells on fetal thymic organ and after 10 days obtaining CD4+ and CD8+ T cells . US Patent Application ‘148 teaches the importance of exposing progenitor cells to Notch receptor agonist  and to thymic microenviroment for inducing of T-lineage commitment and differentiation ( see entire document, paragraphs 0004,  0009, 0046, 0219, 0222, 0276 in particular).

US Patent Application’867  teach a method comprising culturing   T cell progenitor in the culture medium with OP9-DL4 cells ( cells expressing Notch agonist DL4) to obtain CD45+ cells , culturing said cells on fetal thymic organ and obtaining CD4+ and CD8+ T cells. US Patent Application ‘867  teaches the importance of exposing progenitor cells to Notch receptor agonist  and to thymic microenviroment for inducing of T-lineage commitment and differentiation ( see entire document, paragraphs 0004, 005, 0127, 0141, 0163, 0175, 0182, 0189, 0192 in particular).

US Patent Application’101 teach a method comprising culturing   T cell progenitor in the culture medium  comprising cells expressing Notch agonist to obtain CD45+ cells , culturing said cells on fetal thymic organ and obtaining CD4+ and CD8+ T cells . ( see entire document, paragraphs 0015,  0124, 0138 , 0139,  in particular).

Claims 5 and  7  are included because said structural properties would be an  inherent properties of the recited cells since the recited and claims cells were obtained by the same method. Since the office does not have a laboratory to test the reference cells it is applicant’s burden to show that the reference cells do not have the same structural properties as recited in the claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).  


Claims 2-4, 6 are included because included because it would be conventional and within the skill of the art to : (i) identify an optimal source cells and (ii) an effective means of culturing CD45+ cells in the presence of thymic tissue. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §  2144.05 part II A.

    It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious).
 
    From the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 

Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

6. No claim is allowed.

7. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609(B)(2)(i).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840.  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker  can be reached on 571/ 272-3181

The fax number for the organization where this application or proceeding is assigned is 571/273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644